             Case 2:20-cv-02726-CJC-MAA Document 29 Filed 07/13/20 Page 1 of 4 Page ID #:407



                  1 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  2 GABRIELLA A. NOURAFCHAN (301594)
                      gan@msk.com
                  3 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  4 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  5 Facsimile: (310) 312-3100
                  6 Attorneys for Defendants
                    Kevin Healey and Propagate Content, LLC
                  7
                  8                        UNITED STATES DISTRICT COURT
                  9                       CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11 SCOTT W. HALLOCK, an individual;           CASE NO. 2:20-cv-02726 CJC (MAAx)
                    WMTI PRODUCTIONS, INC., a
                 12 California corporation; WMTI               Honorable Cormac J. Carney
                    PRODUCTIONS NORTH, INC., a
                 13 Canadian corporation; and THE NEXT         DEFENDANTS’ NOTICE OF
                    SEASON COMPANY, INC., a                    MOTION AND MOTION TO
                 14 Canadian corporation,                      STRIKE PLAINTIFFS’ STATE LAW
                                                               CLAIMS (COAS 2-4) PURSUANT
                 15               Plaintiffs,                  TO CALIFORNIA’S ANTI-SLAPP
                                                               STATUTE, CAL. CODE CIV. P.
                 16       v.                                   § 425.16
                 17 KEVIN HEALEY, an individual;
                    PROPAGATE CONTENT, LLC, a                  Hearing Date:     September 14, 2020
                 18 Delaware Limited Liability Company;        Time:             1:30 p.m.
                    and DOES 1 through 100, inclusive,         Location:         Courtroom 9B
                 19
                               Defendants.                     File Date: March 24, 2020
                 20                                            Trial Date: TBD
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12312465.1
                               DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE (ANTI-SLAPP)
             Case 2:20-cv-02726-CJC-MAA Document 29 Filed 07/13/20 Page 2 of 4 Page ID #:408



                  1                                NOTICE OF MOTION
                  2         TO THE COURT, ALL PARTIES, AND COUNSEL OF RECORD:
                  3         PLEASE TAKE NOTICE that on September 14, 2020, at 1:30 p.m., or as
                  4 soon thereafter as the matter may be heard in 411 West Fourth Street, Courtroom
                  5 9B, Santa Ana, CA, 92701-4516, Defendants Kevin Healey (“Healey”) and
                  6 Propagate Content, LLC (“Propagate,” collectively with Healey, “Defendants”)
                  7 will and hereby do move pursuant to California Code of Civil Procedure § 425.16,
                  8 incorporating the standard of Rule 12(b)(6) of the Federal Rules of Civil
                  9 Procedure, for an Order striking, with prejudice, in their favor the second, third,
                 10 and fourth causes of action filed by Plaintiffs Scott Hallock (“Hallock”), WMTI
                 11 Productions, Inc. (“WMTI US”), WMTI Productions North, Inc. (“WMTI North”),
                 12 and The Next Season Company, Inc. (“TNSCI”)1 in its entirety. The motion is
                 13 made on the following grounds:
                 14
                 15         First, the activity about which Plaintiffs’ complain in each of the their state
                 16 law claims is that, in creating and exploiting Prank Encounters, Defendants
                 17 wrongly copied protected expression from Scare Tactics and Freak Encounters.
                 18 Creating and distributing expressive works like Prank Encounters are acts in
                 19 furtherance of free speech and also in connection with matters of public interest,
                 20 namely the public’s interest in pranks, hidden camera shows, Gaeten Matarazzo,
                 21 and Prank Encounters.
                 22
                 23         Second, Plaintiffs cannot establish a reasonable probability of prevailing
                 24 because their claims fail as a matter of law for the following reasons:
                 25
                 26
                 27  WMTI US, WMTI North, and TNSCI are referred to collectively as the
                      1

                    “Corporate Plaintiffs.” Hallock and the Corporate Plaintiffs are referred to
    Mitchell     28 collectively as “Plaintiffs.”
  Silberberg &
   Knupp LLP
                                                                2
12312465.1
                              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE (ANTI-SLAPP)
             Case 2:20-cv-02726-CJC-MAA Document 29 Filed 07/13/20 Page 3 of 4 Page ID #:409



                  1         1.      Plaintiffs’ claim for breach of the implied covenant of good faith and
                  2 fair dealing (COA 2) implied in a 2016 settlement agreement between Hallock and
                  3 Healey fails because, as a matter of law, (a) the claim is preempted by the U.S.
                  4 Copyright Act; (b) there is no copying of protected expression; (c) the acts
                  5 complained to have breached the implied covenant are expressly permitted by the
                  6 relevant agreement, which means there can have been no breach; and (d) Plaintiffs
                  7 fail to allege any actual deprivation of rights or benefits under the contract. The
                  8 Corporate Plaintiffs’ claim fails for the independent reason that they are not parties
                  9 to the agreement and thus lack standing to assert a claim for breach of the implied
                 10 covenant. The claim as alleged against Propagate fails for the independent reason
                 11 that Propagate is not a party to the agreement.
                 12         2.      Plaintiffs’ claim against Propagate only for tortious interference
                 13 (COA 3) with 2016 settlement agreement between Hallock and Healey fails
                 14 because, as a matter of law, (a) the claim is preempted by the U.S. Copyright Act;
                 15 (b) there is no copying of protected expression; (c) Healey’s acts about which
                 16 Plaintiffs complain are expressly permitted by the relevant agreement, which
                 17 means there can have been no interference; (d) Plaintiffs fail to allege any actual
                 18 deprivation of rights or benefits under the contract, which means there is no
                 19 interference alleged; and (e) Plaintiffs fail to allege knowledge sufficient to support
                 20 the claim. The Corporate Plaintiffs’ claim fails for the independent reason that they
                 21 are not parties to the agreement and thus lack standing to assert a claim for
                 22 interference with contract.
                 23         3.      Hallock’s claim against Healey for breach of contract (COA 4) based
                 24 on a 2012 settlement agreement fails because, as a matter of law, (a) Healey did
                 25 not breach the agreement, (b) any claim that Healey breached the agreement by
                 26 copying Freak Encounters is preempted by the U.S. Copyright Act; and (c) there
                 27 was no copying of protected expression.
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                 3
12312465.1
                                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE (ANTI-SLAPP)
             Case 2:20-cv-02726-CJC-MAA Document 29 Filed 07/13/20 Page 4 of 4 Page ID #:410



                  1        This Motion is made following the conferences of counsel pursuant to L.R.
                  2 7-3, which took place on May 13, June 16, and June 18, 2020.
                  3        This Motion is based upon this Notice of Motion; the accompanying
                  4 Consolidated Memorandum of Points and Authorities in support of this Motion and
                  5 Defendants’ concurrently filed motion to dismiss; the concurrently submitted
                  6 Request For Judicial Notice; the Consolidated Declaration of Gabriella A.
                  7 Nourafchan and exhibits thereto; the Declaration of James Berkley and exhibits
                  8 thereto; the Declaration of Kevin Healey and exhibit thereto; all pleadings and
                  9 other records on file in this action; and such further evidence and arguments as
                 10 may be presented at or before any hearing on the Motion.
                 11
                 12 DATED: July 13, 2020                  MITCHELL SILBERBERG & KNUPP LLP
                 13
                                                         By:             /s/ Aaron M. Wais
                 14                                                Aaron M. Wais (SBN 250671)
                                                                   Gabriella A. Nourafchan (301594)
                 15                                                Attorneys for Defendants Kevin Healey
                                                                   and Propagate Content, LLC
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               4
12312465.1
                              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE (ANTI-SLAPP)
